Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgment
In view of Pre-Appeal Decision entered on July 12, 2022 and claim amendment filed on July 18, 2022, claims 19-23, 26, 30-33 and 40-41 stand allowed.

Terminal Disclaimer
The terminal disclaimer filed on July 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,911,266 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 19-23, 26, 30-33 and 40-41 is allowed.

Reasons for Allowance
The closest prior art of record is U.S. Patent Application Publication No. 15/0211766 A1 to Robertson et al (hereinafter “Robertson”).
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on pages 1-27 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, ...the inventor’s lexicography must prevail....” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The primary reference Robertson (U.S. Patent Application Publication No. 2005/0211766 A1) describes a security architecture for a retail environment providing both on-line and off-line personal identification number (PIN) validation for a smart card transaction using a reduced number of secure access modules (SAMs). In one embodiment, the retail environment includes and security module and numerous fuel dispensers each including a controller and one or more PINpads and card readers.  
Robertson however does not at least teach or suggest: “wherein in the first security mode the card reader is enabled to read a customer card to accept input of secure information and unsecure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service; and wherein in the second security mode the card reader is enabled to read a customer card to accept unsecure information and is disabled from accepting input of secure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service” as recited in the independent claims 19 and 26.
Moreover, the missing claimed elements from Robertson are not found in a reasonable number of reference(s). Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Robertson disclosure because such would have changed the basic working principles and the operation of Robertson which is silent with respect to ““wherein in the first security mode the card reader is enabled to read a customer card to accept input of secure information and unsecure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service; and wherein in the second security mode the card reader is enabled to read a customer card to accept unsecure information and is disabled from accepting input of secure information, data received via the card reader is encrypted, and the encrypted data is used to process payment for at least one of a good and a service” as recited in independent claims 1 and 26. 
Conclusion 
The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.
•    Torla (U.S. Patent Application Publication No. 2005/0278549 A1)
•    Gladstone (U.S. Patent Application Publication No. 2002/00194495 A1)
•    Umezu (U.S. Patent Application Publication No. 2006/0107072 A1) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 - 6708.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status
information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.qov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        August 30, 2022